Exhibit 10h

 

ALCOA INC.

AMENDED AND RESTATED DIVIDEND EQUIVALENT COMPENSATION PLAN

 

1. PURPOSE.

 

The purpose of the Alcoa Dividend Equivalent Compensation Plan (the “Plan”) is
to attract and retain outstanding individuals as officers and key employees of
Alcoa (the “Company”) and its subsidiaries and to furnish additional incentives
to such individuals through cash awards related to the performance of the
Company and its common stock by permitting dividend equivalent payments on any
stock option awards granted under the Alcoa Stock Incentive Plan having a reload
feature: (a) the reload of which is able to be exercised by the participant but
has not yet been exercised, or (b) during the “Minimum Holding Period,” as
defined in the Alcoa Stock Incentive Plan, with respect to any reload on an
option that has been exercised by the participant. To this end, the Board of
Directors of the Company or the Committee hereinafter designated may determine
that compensation shall be awarded and paid periodically to officers and other
key employees of the Company and its subsidiaries, in amounts based upon cash
dividends paid to holders of common stock of the Company, on the terms and
subject to the conditions set forth in this Plan.

 

2. PARTICIPANTS.

 

Participants in the Plan shall consist of such officers and other key employees
of the Company and its subsidiaries as the Committee in its sole discretion may
select from time to time to receive dividend equivalent payments. Participants
who are no longer active employees of the Company or one of its subsidiaries may
continue to have Plan accounts, but no new dividend equivalent units may be
credited to the participant’s account once active employment ceases, except for
adjustments required by Section 6 of this Plan.

 

3. ADMINISTRATION OF THE PLAN.

 

(a) Committee. The Plan shall be administered by a committee (the “Committee”)
consisting of at least two members designated by the Board of Directors of the
Company from among those of its members who are not officers or employees of the
Company or a parent or subsidiary of the Company and who otherwise satisfy the
definition of a “Non-Employee Director” in Rule 16b-3(b)(3) promulgated under
Section 16 of the Securities Exchange Act of 1934 (the “Exchange Act”). In the
absence of specific rules to the contrary, action by the Committee shall require
the consent of a majority of the members of the Committee, expressed either
orally at a meeting of the Committee or in writing in the absence of a meeting.

 

(b) Committee Authority. Subject to the provisions of the Plan, the Committee
shall have authority (a) to determine which employees of the Company and its
subsidiaries shall be eligible for participation in the Plan; (b) to select
employees to receive compensation payments under the Plan; (c) to determine the
number of share units on which dividend equivalent payments will be made and all
other terms and conditions of any payment; and (d) to determine the amount of
the dividend equivalent payment per share unit which may be a percentage, not
exceeding 100%, of the amount of the cash dividend per share of common stock
payable to holders of the Company’s common stock. The Committee also shall have
authority to interpret the Plan and to establish, amend and rescind rules and
regulations for the administration of the

 

1



--------------------------------------------------------------------------------

Plan, and all such interpretations, rules and regulations shall be conclusive
and binding on all persons; provided, however, that the Committee shall not
exercise such authority in a manner adversely and significantly affecting
dividend equivalent payments previously made unless the action taken is required
to comply with any applicable law or regulation.

 

4. EFFECTIVE DATE AND TERM OF PLAN.

 

The Plan shall become effective on January 1, 1997. The Plan shall remain in
effect until the last to be exercised or to expire of the reload feature of the
stock options granted under the Alcoa Stock Incentive Plan on or before December
31, 2002; provided, however, that payments on stock option grants made in 2003
shall be paid only on the first 1/3 of the award that vests in 2004 and shall be
paid only through December 31, 2004; and provided also that payments with
respect to any stock option grants made on or before December 31, 2002 shall be
made only until the reload feature has been exercised once on any such option
after January 1, 2004, or until the reload feature with respect to any such
stock option otherwise expires.

 

5. DIVIDEND EQUIVALENT PAYMENTS.

 

(a) Dividend Equivalent Units and Dividend Equivalent Payments. The Board of
Directors or the Committee shall have discretion to make dividend equivalent
payments on hypothetical share units (“Dividend Equivalent Units” or “DE Units”)
determined from time to time for participants in the Plan. The amount of such
payments shall be determined by the Board of Directors or the Committee. The
record and payment dates for dividend equivalent payments will be the same as
the record and payment dates for dividends on shares of common stock of the
Company, except that payment may be made in the employee’s regular pay check
next being delivered after the dividend payment date to shareholders.

 

(b) Participant Accounts. The Company shall maintain a dividend equivalent unit
account for each participant in the Plan. Dividend Equivalent Units shall be
credited to or debited from such account as determined by the Committee. The
number of DE Units in any individual participant’s account may not exceed the
number of shares subject to stock options granted under the Company’s Long Term
Stock Incentive Plan (or any successor plan) and held by such participant. DE
Units shall not be awarded or credited on any discount options held by any
participant nor shall any additional DE Units be awarded or credited to any
participant who is not an active employee on the date the award or credit is
made, except as required by operation of Section 6 of this Plan. The Committee
shall prescribe in administrative rules or otherwise the method and timing of
determining the number of DE Units to be credited to or debited from Plan
participant accounts.

 

(c) Account Value and Activity. Dividend Equivalent Units shall have no value
and shall not entitle the participant to receive any benefit or payment other
than a cash dividend equivalent payment if, when, and in such amount as
determined by the Board of Directors or the Committee in its discretion. No
person other than a current or former active employee of the Company or one of
its subsidiaries may have a Plan account or any interest therein.

 

(d) Additional Terms and Conditions. The agreement or instrument, if any,
evidencing an individual’s participation in the Plan may contain such other
terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Committee in its sole discretion. The Committee may at any
time impose such additional terms and conditions on dividend equivalent payments
as it deems necessary or desirable for compliance with Section 16(a) or 16(b) of
the Securities Exchange Act of 1934 and the rules and regulations thereunder or
to preserve or qualify for deductibility of compensation payable hereunder under
applicable U.S. federal tax law or regulations.

 

2



--------------------------------------------------------------------------------

6. ADJUSTMENTS FOR CHANGES IN CAPITALIZATION, ETC.

 

The number of DE Units in a participant’s Plan account shall be subject to
adjustment by the Committee in its sole discretion in the event of changes in
the outstanding common stock of the Company by reason of stock dividends, stock
splits, recapitalizations, reorganizations, mergers, consolidations,
combinations, exchanges or other relevant changes in corporate structure or
capitalization occurring after the credit thereof, provided that if the Company
shall change its common stock into a greater or lesser number of shares through
a stock dividend, stock split-up or combination of shares, outstanding Dividend
Equivalent Units shall be adjusted proportionately to prevent inequitable
results.

 

7. AMENDMENT AND TERMINATION OF PLAN.

 

The Plan may be amended in any respect or terminated by the Board of Directors
of the Company. In the event of termination, no participant shall be entitled to
receive any payment or benefit for any DE Units standing in his or her account
prior to termination.

 

3



--------------------------------------------------------------------------------

8. MISCELLANEOUS.

 

(a) No Right to a Payment. Neither the adoption of the Plan nor any action of
the Board of Directors or of the Committee shall be deemed to give any employee
any right to be selected as a participant or to be paid a dividend equivalent
payment.

 

(b) Rights as Shareholder. No person shall have any rights as a shareholder of
the Company with respect to any Dividend Equivalent Units.

 

(c) Employment. Nothing contained in this Plan shall be deemed to confer upon
any employee any right of continued employment with the Company or any of its
subsidiaries or to limit or diminish in any way the right of the Company or any
such subsidiary to terminate his or her employment at any time with or without
cause.

 

(d) Taxes. The Company or a subsidiary shall be entitled to deduct from any
payment under the Plan the amount of any tax required by law to be withheld with
respect to such payment or may require any participant to pay such amount to the
Company prior to and as a condition of making such payment.

 

(e) Nontransferability. No Dividend Equivalent Unit shall be transferable.

 

(f) Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the Commonwealth of Pennsylvania, excluding any choice of law
provisions that may indicate the application of the laws of another
jurisdiction. Any provision of this Plan that is determined to be illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be severed and
stricken herefrom, and, in that event, the remaining provisions hereof shall
continue in effect, subject in all cases to the right of the Board of Directors
or the Committee to terminate or modify the Plan at any time.

 

4